 
 Exhibit 10.1

 
Cellular Biomedicine (Wuxi) Co., Ltd. - Basic Line of Credit - 2020042800000284
 
Stage: Business application investigation
 
Handler: Qian Zheng
 
Organization of the handler: Renmin Zhonglu Sub-branch, Wuxi Branch
 
Customer name: Cellular Biomedicine (Wuxi) Co., Ltd.
 
Business type: Basic line of credit
 
Authorization:
 
Business currency: RMB
 
Amount under application (RMB): 30,000,000.00
 
Term (months): 12
 
Day(s): 0
 
Interest rate type:
 
 
Base annual interest rate (%): 0.0
 
Floating interest rate: Floating rate
 
Floating value: 0.0
 
Annual interest rate (%): 0.0
 
Handling fee rate (‰): 0.00
 
Margin ratio (%): 0
 
Received at: 4/28/2020, 18:08:33
 
Completed at: 4/28/2020, 18:53:05
 
[Opinion] It is proposed to grant the basic line of credit of RMB 30 million to
Cellular Biomedicine (Wuxi) Co., Ltd. for the purpose of covering the company’s
operation, maintenance and R&D expenditures. The term of the line of credit is
one year and the loan is a working capital loan with the characteristics of
interest rate of not lower than LPR +50BP, monthly settlement, fixed interest
rate, custodian payment, and the guarantee method of credit. Please approve.
[Opinion (cont.)]

 
 

 
 
Stage: Branch risk manager
 
Handler: Li Bo
 
Organization of the handler: Wuxi Branch
 
Customer name: Cellular Biomedicine (Wuxi) Co., Ltd.
 
Business type: Basic line of credit
 
Authorization:
 
Business currency:
 
Amount under application (RMB): 0.00
 
Term (months): 0
 
Day(s): 0
 
Interest rate type:
 
 
Base annual interest rate (%): 0.0
 
Floating interest rate:
 
Floating value: 0.0
 
Annual interest rate (%): 0.0
 
Handling fee rate (‰): 0.00
 
Margin ratio (%): 0
 
Received at: 4/28/2020, 18:53:05
 
Completed at: 4/29/2020, 10:02:36
 
[Opinion] The following risk control measures are recommended: 1. Pay attention
to changes in the country's macro policies and pay close attention to the price
changes of major raw materials. 2. Strengthen credit management and pay
attention to the company's management and control in production, market, capital
and other aspects. 3. Effectively strengthen post-loan management and conduct
credit risk analysis in a timely manner to ensure the safety of the bank's
credit funds.
[Opinion (cont.)]

 
 

 
  
Stage: Head of the Marketing Department
 
Handler: Ruan Haotian
 
Organization of the handler: Wuxi Branch
 
Customer name: Cellular Biomedicine (Wuxi) Co., Ltd.
 
Business type: Basic line of credit
 
Authorization:
 
Business currency: RMB
 
Amount under application (RMB): 30,000,000.00
 
Term (months): 12
 
Day(s): 0
 
Interest rate type:
 
 
Base annual interest rate (%): 0.0
 
Floating interest rate:
 
Floating value: 0.0
 
Annual interest rate (%): 0.0
 
Handling fee rate (‰): 0.00
 
Margin ratio (%): 0
 
Received at: 4/29/2020, 10:02:36
 
Completed at: 4/29/2020, 15:10:40
 
[Opinion] Agree
[Opinion (cont.)]

 
 

 
 
Stage: Branch analysis and evaluation (beyond the branch’s authority)
 
Handler: Xu Daoyou
 
Organization of the handler: Wuxi Branch
 
Customer name: Cellular Biomedicine (Wuxi) Co., Ltd.
 
Business type: Basic line of credit
 
Authorization:
 
Business currency: RMB
 
Amount under application (RMB): 30,000,000.00
 
Term (months): 12
 
Day(s): 0
 
Interest rate type:
 
 
Base annual interest rate (%): 0.0
 
Floating interest rate:
 
Floating value: 0.0
 
Annual interest rate (%): 0.0
 
Handling fee rate (‰): 0.00
 
Margin ratio (%): 0
 
Received at: 4/29/2020, 15:21:17
 
Completed at: 4/29/2020, 17:11:58
 
[Opinion] It is proposed to grant the basic line of credit of RMB 30 million to
Cellular Biomedicine (Wuxi) Co., Ltd. The term of the line of credit is one year
and the loan is a working capital loan with the characteristics of interest rate
of not lower than LPR +50BP. This loan is to be used to pay the company’s
operation, maintenance and R&D expenditures.Credit conditions and management
requirements:1. If the bank's loan is already issued, attention should be paid
to the privatization process of the group's parent company. The bank's loan
should be repaid in time once new investment capital is injected into the
company.2. To monitor the use of the loan, our bank’s loan is only used for the
daily operation, maintenance and R&D expenditures of the company.3. Attention
should be paid to the progress of the borrower’s clinical trials, funds and
operations. If there are any adverse conditions that affect the safety of our
bank’s credit funds, the credit strategy should be adjusted in a timely manner.
[Opinion (cont.)]

 
 

 
 
Stage: Branch Risk Director (beyond the branch’s authority)
 
Handler: Huang Yonghong
 
Organization of the handler: Wuxi Branch
 
Customer name: Cellular Biomedicine (Wuxi) Co., Ltd.
 
Business type: Basic line of credit
 
Authorization:
 
Business currency: RMB
 
Amount under application (RMB): 30,000,000.00
 
Term (months): 12
 
Day(s): 0
 
Interest rate type:
 
 
Base annual interest rate (%): 0.0
 
Floating interest rate:
 
Floating value: 0.0
 
Annual interest rate (%): 0.0
 
Handling fee rate (‰): 0.00
 
Margin ratio (%): 0
 
Received at: 4/29/2020, 17:11:58
 
Completed at: 4/29/2020, 17:25:30
 
[Opinion] We agree to declare this.
[Opinion (cont.)]

 
 

 
 
Stage: Branch governor (beyond the branch’s authority)
 
Handler: Zhou Bo
 
Organization of the handler: Wuxi Branch
 
Customer name: Cellular Biomedicine (Wuxi) Co., Ltd.
 
Business type: Basic line of credit
 
Authorization:
 
Business currency: RMB
 
Amount under application (RMB): 30,000,000.00
 
Term (months): 12
 
Day(s): 0
 
Interest rate type:
 
 
Base annual interest rate (%): 0.0
 
Floating interest rate:
 
Floating value: 0.0
 
Annual interest rate (%): 0.0
 
Handling fee rate (‰): 0.00
 
Margin ratio (%): 0
 
Received at: 4/29/2020, 17:25:30
 
Completed at: 4/29/2020, 17:40:06
 
[Opinion] Agree
[Opinion (cont.)]

 
 

 
 
Stage: Pre-examination at the headquarters
 
Handler: Dai Jun
 
Organization of the handler: Bank of Nanjing
 
Customer name: Cellular Biomedicine (Wuxi) Co., Ltd.
 
Business type: Basic line of credit
 
Authorization: Fully authorized
 
Business currency: RMB
 
Amount under application (RMB): 30,000,000.00
 
Term (months): 12
 
Day(s): 0
 

 
 

 
 
Interest rate type:
 
 
Base annual interest rate (%): 0.0
 
Floating interest rate:
 
Floating value: 0.0
 
Annual interest rate (%): 0.0
 
Handling fee rate (‰): 0.00
 
Margin ratio (%): 0
 
Received at: 4/30/2020, 8:40:31
 
Completed at: 4/30/2020, 10:20:41
 
[Opinion] We agree to grant the basic line of credit of RMB 30 million to
Cellular Biomedicine (Wuxi) Co., Ltd. The term of the line of credit is one year
and the loan is a working capital loan with the characteristics of interest rate
of not lower than LPR +50BP. This loan is to be used to pay the company’s
operation, maintenance and R&D expenditures.Credit conditions and management
requirements:1. If the bank's loan is already issued, attention should be paid
to the privatization process of the group's parent company. The bank's loan
should be repaid in time once new investment capital is injected into the
company.2. To monitor the use of the loan, our bank’s loan is only used for the
daily operation, maintenance and R&D expenditures of the company.3. Attention
should be paid to the progress of the borrower’s clinical trials, funds and
operations. If there are any adverse conditions that affect the safety of our
bank’s credit funds, the credit strategy should be adjusted in a timely
manner.Operations carried out with the line of credit should be reported to the
headquarters for approval.
[Opinion (cont.)]

 
 

 
 
Stage: Countersigning stage at the headquarters
 
Handler: Zhu Hua
 
Organization of the handler: Bank of Nanjing
 
Customer name: Cellular Biomedicine (Wuxi) Co., Ltd.
 
Business type: Basic line of credit
 
Authorization: Not authorized
 
Business currency: RMB
 
Amount under application (RMB): 30,000,000.00
 
Term (months): 12
 
Day(s): 0
 
Interest rate type:
 
 
Base annual interest rate (%): 0.0
 
Floating interest rate:
 
Floating value: 0.0
 
Annual interest rate (%): 0.0
 
Handling fee rate (‰): 0.00
 
Margin ratio (%): 0
 
Received at: 4/30/2020, 10:55:19
 
Completed at: 4/30/2020, 16:06:50
 
[Opinion] We agree to grant the basic line of credit of RMB 30 million to
Cellular Biomedicine (Wuxi) Co., Ltd. The term of the line of credit is one year
and the loan is a working capital loan with the characteristics of interest rate
of not lower than LPR +50BP. This loan is to be used to pay the company’s
operation, maintenance and R&D expenditures.Credit conditions and management
requirements:1. If the bank's loan is already issued, attention should be paid
to the privatization process of the group's parent company. The bank's loan
should be repaid in time once new investment capital is injected into the
company.2. To monitor the use of the loan, our bank’s loan is only used for the
daily operation, maintenance and R&D expenditures of the company.3. Attention
should be paid to the progress of the borrower’s clinical trials, funds and
operations. If there are any adverse conditions that affect the safety of our
bank’s credit funds, the credit strategy should be adjusted in a timely
manner.Operations carried out with the line of credit should be reported to the
headquarters for approval.
[Opinion (cont.)]

 
 
